DETAILED ACTION
This communication is a first office action on the merits. All currently pending claims have been considered below. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the "cavity" of claims 1& 9 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 & 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 & 11 of U.S. Patent No. 10,641,050 (Bargach). Although the claims at issue are not identical, they are not patentably distinct from each other because the present independent claims are only slightly narrower than the issued claims. Under the same logic that a narrower species will always anticipate the broader genus (MPEP §2131.02, subsection I), claims which are only narrower can not be held patentably distinct from claims which are only broader.
Present independent claims 1 & 9 differ from issued independent claims 1 & 11, respectively, but not in patentably distinct ways. The present claims requires "a cavity formed between the inner sleeve" that is not in the issued claims, but later recites that the "insulating spider" is "disposed within the cavity formed between the inner sleeve and the 
The present claims require that the "insulating spider [is] disposed axially between but physically separate from the insulating outer washer and the insulating inner washer". This is not expressly recited in the issued claims and thus provide the narrowing limitation from the issued claims.
The remaining differences are that of presentation order & grammar. The claims require the same "radially and axially overlapping" between the sleeves and spider, as well as the same axial & torsional force transmission.

Independent claim 9 also recites "the gap sub is configured to allow transmission from a transmitter of an electromagnetic signal corresponding to sensor data" that is not found in issued claim 11. However, this appears to be inherent to the structure recited in issued claim 11 (and is indeed the function of the disclosed invention: abstract) and thus does not result in a patentably distinct difference.

Claims 1-4 & 9-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 10,822,884 (Bargach).
Although the claims at issue are not identical, they are not patentably distinct from each other because the present independent claims are only slightly narrower than the issued claims. Under the same logic that a narrower species will always anticipate the 
Present independent claims 1 & 9 differ from issued independent claims 1 & 14 through their recitation of "a cavity", which is not patentably distinct from the issued claims in the same manner as described with respect to US 10,641,050 above and respectfully not repeated again here.
The present independent claims do not recite that the "insulating outer washer comprises an insulating material bonded to a metallic face". However the present claims still recite the "outer washer" and being "insulating" and further recite the "bonded to a metallic face" in dependent claims 2 & 13.

Present claims 2, 12, & 13 are found in issued claims 1, 4, 24 & 25.

Present claims 3, 4, 10, & 11 are found in issued claims 2, 3, 5, 6, 15, & 16.


Allowable Subject Matter
Claims 1-4 & 9-13 would be allowable with an approved Terminal Disclaimer to obviate the double patenting rejections above. The examiner notes that US 10,822,884 is already tied to US 10,641,050 by a terminal disclaimer. Therefore a single terminal disclaimer linking the present case to either of the above two references would be sufficient to obviate both of the above double patenting rejections.



US 2,364,957 teaches "insulation 22" which could be drawn to the present "insulating spider" (fig 6) that transfers torque between radially extending teeth (fig 6; page 4:55-60). That would require the respective inner and outer structures be the claimed "sleeves". But "insulating washers 25" (fig 5) are not located as claimed and there is no commensurate second insulating washer at the bottom end.

US 4,496,174 teaches in figs 9 & 10 a insulating gap sub with upwardly and downwardly extending blades (fig 10), not radially extending. There are no washers commensurate with the claimed language taught.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Blake Michener whose telephone number is (571)270-5736. The examiner can normally be reached Approximately 9:00am to 6:00pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Fuller can be reached on 571.272.6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BLAKE MICHENER/
Primary Examiner, Art Unit 3676